Exhibit 10.1

AMENDMENT NO. 8 TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT NO. 8 TO AMENDED AND RESTATED CREDIT AGREEMENT (“Amendment
No. 8”), dated as of November 29, 2011, amends and supplements the Amended and
Restated Credit Agreement dated as of June 9, 2008, as amended (as so amended,
the “Credit Agreement”) among ANCHOR BANCORP WISCONSIN INC., a Wisconsin
corporation (the “Borrower”), the financial institutions from time to time party
thereto (individually a “Lender” and collectively the “Lenders”) and U.S. BANK
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for the Lenders (in such capacity, the “Agent”).

RECITAL

A. The term of the Credit Agreement matures on November 30, 2011.

B. Borrower has requested Agent and Lenders extend the maturity of the Credit
Agreement and make certain modifications thereto.

C. As an accommodation to Borrower, Agent and Lenders have agreed to the
foregoing request, subject in all respects to the terms and conditions of this
Amendment.

AGREEMENTS

NOW THEREFORE, in consideration of the promises and agreements set forth in the
Credit Agreement, as amended and supplemented hereby, the Borrower, Agent and
the Lenders agree as follows:

1. Each of the foregoing Recitals are hereby incorporated herein by reference.
All capitalized terms used herein which are defined in the Credit Agreement,
unless otherwise defined herein, shall have the meanings given to such terms in
the Credit Agreement.

2. Upon the execution and delivery of this Amendment No. 8 by the Borrower, the
Lenders and the Agent and the satisfaction of the conditions listed in Section 3
below, the Credit Agreement is hereby amended as follows:

2.1. The definition of the defined term “Maturity Date” in Section 1.1 of the
Credit Agreement is hereby amended by deleting the date “November 30, 2011”
where it appears therein and replacing it with the date “November 30, 2012”.

2.2. Section 4.15 of the Credit Agreement is amended in its entirety to read as
follows:

“4.15 Financial Covenants.

(a) The Subsidiary Bank shall maintain a Tier 1 Leverage Ratio of not less than
3.70% at all times.



--------------------------------------------------------------------------------

(b) The Subsidiary Bank shall maintain a Total Risk Based Capital Ratio of not
less than 7.50% at all times.

(c) The ratio of the sum of Non-Performing Loans, plus other real estate owned
by Subsidiary Bank (“OREO”) to the sum of Gross Loans, plus OREO shall not
exceed 15.00% at any time.”

2.3. Borrower, Agent and Lenders hereby confirm that the entire outstanding
principal balance of the Loans outstanding from time to time shall continue to
bear interest at the rate of fifteen percent (15%) per annum, and that all
accrued and unpaid interest as of the date of this Amendment No. 8 and all
interest accruing after the date of this Amendment No. 8, shall be due and
payable upon the earlier of (i) the Maturity Date, or (ii) acceleration of the
obligations and indebtedness of Borrower to Agent and Lenders upon the
occurrence of an Event of Default.

2.4. Schedule 4.3 to the Credit Agreement is hereby deleted and replaced in its
entirety with Schedule 4.3 attached hereto.

3. Closing Conditions. This Amendment No. 8 shall become effective upon the
execution and delivery of this Amendment No. 8 by the Borrower, the Lenders and
the Agent, and the following:

(a) the receipt by the Agent of a resolution of the Board of Directors of the
Borrower authorizing the execution and delivery of this Amendment No. 8,
certified to be accurate and complete by the Secretary or Assistant Secretary of
the Borrower; and

(b) the receipt by the Agent of an executed copy of this Amendment No. 8 and
such other documents and instruments relating hereto as the Agent shall
reasonably request.

4. Representations and Warranties; No Default.

Borrower hereby represents and warrants to Agent and Lenders as follows: (i) it
is duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization; (ii) the execution, delivery and performance by it
of this Amendment No. 8 are within its corporate powers, have been duly
authorized, and do not contravene (A) its articles of incorporation, bylaws or
other organizational documents, or (B) any applicable law, statute, regulation,
ordinance, tariff or order; (iii) no consent, license, permit, approval or
authorization of; or registration, filing or declaration with any Regulatory
Authority or other Person is required in connection with the execution,
delivery, performance, validity or enforceability of this Amendment No. 8 by or
against it; (iv) this Amendment No. 8 has been duly executed and delivered by
it; (v) this Amendment No. 8 constitutes its legal, valid and binding
obligations enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity; (vi) it is in
compliance with all covenants and agreements in the Loan Documents as modified
by Amendments No. 1 through 8 and it is not in default under the Credit
Agreement or any other Loan Document as so modified and no Event of Default
exists, has occurred and is continuing or would result by the execution,
delivery or performance of this Amendment No. 8; and (vii) the representations
and warranties contained in the Loan Documents are true and correct in all
material respects as of the date hereof as if made on the date hereof.

 

2



--------------------------------------------------------------------------------

5. Amendment Fees. The Agent, the Lenders and the Borrower acknowledge that the
Borrower has previously agreed to pay to the Agent, for the ratable account of
the Lenders, an amendment fee of $1,163,000 (the “Fifth Amendment Fee”), which
Fifth Amendment Fee was fully earned by the Lenders upon execution by Borrower,
Agent and Lenders of Amendment No. 5 to Amended and Restated Credit Agreement
dated as of December 22, 2009 (“Amendment No. 5”). Notwithstanding anything to
the contrary in Amendment No. 5, the Fifth Amendment Fee shall be due and
payable on the earlier to occur of (i) the date on which the Borrower’s
obligations and liabilities to Agent and Lenders are due or declared due or
(ii) the Maturity Date. In consideration of the accommodations provided for in
this Amendment No. 8, Borrower agrees to pay to the Agent, for the ratable
account of the Lenders, an additional amendment fee in an amount equal to 1.50%
of the Revolving Loan Commitment (“Eighth Amendment Fee”), which Eighth
Amendment Fee shall be fully earned by the Lenders upon the execution of this
Amendment No. 8 and shall be due and payable upon the earliest of (i) the
Maturity Date, and (ii) the date on which Borrower’s obligations and liabilities
to Agent and Lenders are due or declared due. The Fifth Amendment Fee and Eighth
Amendment Fee shall be in addition to any other amendment fee or other fee
payable pursuant to any other agreement or other Loan Document.

6. Waiver, Release of Claims, and Indemnification. The Borrower, for itself and
each and all of its officers, employees, agents, shareholders, directors,
affiliates, successors, and assigns, does hereby fully, unconditionally, and
irrevocably waive and release the Agent and the Lenders and their respective
officers, employees, agents, directors, shareholders, affiliates, attorneys,
successors, and assigns (each a “Released Party”), of and from any and all
claims, liabilities, obligations, causes of action, defenses, counterclaims, and
setoffs, of any kind, whether known or unknown and whether in contract, tort,
statute, or under any other legal theory, arising out of or relating to any act
or omission by the Agent, any Lender or any other Released Party, on or before
the date of this Amendment No. 8. The Borrower agrees to defend, indemnify, and
hold the Agent, each Lender and each other Released Party harmless from and
against any and all losses, costs, expenses, damages, or liabilities (including
reasonable attorneys’ fees) incurred in connection with any demand, claim,
counterclaim, cause of action, or proceeding brought as a result of, or arising
out of, or in any way related to any of the Loan Documents, this Amendment
No. 8, any documents executed in connection with or related to any of the Loan
Documents, the performance by the Agent and each Lender under any of the Loan
Documents or any documents executed in connection with or related to this
Amendment No. 8 or any of the other Loan Documents, or any transaction financed
or to be financed, in whole or in part, directly or indirectly, with the
proceeds of any Loans. Notwithstanding the foregoing, the Borrower shall not
have any obligation to defend, indemnify, or hold the Agent, any Lender or any
other Released Party harmless with respect to any loss, cost, expense, damage,
or liability resulting solely from willful misconduct on the part of the Agent,
such Lender or such other Released Party.

 

3



--------------------------------------------------------------------------------

7. Costs and Expenses. The Borrower agrees to pay to the Agent and each Lender
all costs and expenses (including reasonable attorneys’ fees) paid or incurred
by the Agent or such Lender in connection with the negotiation, execution and
delivery of this Amendment No. 8.

8. Miscellaneous.

8.1. The execution, delivery and effectiveness of this Amendment No. 8 shall
not, except as expressly provided herein, be deemed to be an amendment or
modification of, or operate as a waiver of, any provision of the Credit
Agreement or any other Loan Document or any right, power or remedy of Agent or
Lenders, nor constitute a waiver of any provision of the Credit Agreement or any
other Loan Document, or any other document, instrument and/or agreement executed
or delivered in connection therewith or a waiver of any Event of Default under
any of the foregoing, in each case whether arising before or after the date
hereof or as a result of performance hereunder or thereunder. This Amendment
No. 8 shall not preclude the future exercise of any right, remedy, power or
privilege available to Agent or Lenders whether under the Credit Agreement,
other Loan Documents, at law or otherwise.

8.2. This Amendment No. 8 may be executed in any number of counterparts
(including by facsimile), and by the different parties hereto or thereto on the
same or separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement. Each party agrees that it will be bound by its own facsimile
signature and that it accepts the facsimile signature of each other party. The
descriptive headings of the various sections of this Amendment No. 8 are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof or thereof. Whenever the
context and construction so require, all words herein in the singular number
herein shall be deemed to have been used in the plural, and vice versa, and the
masculine gender shall include the feminine and neuter and the neuter shall
include the masculine and feminine.

8.3. This Amendment No. 8 may not be changed, amended, restated, waived,
supplemented, discharged, canceled, terminated or otherwise modified orally or
by any course of dealing or in any manner other than as provided in the Credit
Agreement or the applicable Loan Document. This Amendment No. 8 shall be
considered part of the Credit Agreement and shall be a Loan Document for all
purposes under the Credit Agreement and other Loan Documents. In the event of
any inconsistency between this Amendment No. 8 and the Credit Agreement, any
amendments thereto or any other Loan Document, the terms of this Amendment No. 8
shall control.

8.4. This Amendment No. 8, the Credit Agreement and the Loan Documents
constitute the final, entire agreement and understanding between the parties
with respect to the subject matter hereof and thereof and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties, and shall be binding upon and inure to the benefit of the
successors and assigns of the parties hereto and thereto. There are no unwritten
oral agreements between the parties with respect to the subject matter hereof
and thereof. If any provision of this Amendment No. 8 is adjudicated to be
invalid under applicable laws or regulations, such provision shall be
inapplicable to the extent of such invalidity without affecting the validity or
enforceability of the remainder of this Amendment No. 8 which shall be given
effect so far as possible.

 

4



--------------------------------------------------------------------------------

8.5. THIS AMENDMENT NO. 8 AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE CHOICE OF LAW PROVISIONS SET FORTH IN THE CREDIT AGREEMENT, AS AMENDED BY
THIS AMENDMENT AND SHALL BE SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE
PROVISIONS OF THE CREDIT AGREEMENT. NEITHER AGENT, LENDERS, NOR ANY AGENT OR
ATTORNEY OF AGENT OR LENDERS, SHALL BE LIABLE TO ANY CREDIT PARTY OR ANY OTHER
PERSON ON ANY THEORY OF LIABILITY FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES.

8.6. Borrower hereby: (i) agrees that this Amendment No. 8 shall not limit or
diminish the obligations of Borrower under the Loan Documents except as modified
by the terms hereof, (ii) reaffirms its obligations under each of the Loan
Documents to which it is a party, and (iii) agrees that each of such Loan
Documents as modified by this Amendment No. 8 remain in full force and effect
and are hereby ratified and confirmed. All representations and warranties made
in this Amendment No. 8 and shall survive the execution and delivery of this
Amendment No. 8 and no investigation by Agent or Lenders shall affect such
representations or warranties or the right of Agent or Lenders to rely upon
them.

8.7. Borrower shall execute and deliver such other documents, certificates
and/or instruments and take such other actions as Agent or Lenders may
reasonably request in order more effectively to consummate the transactions
contemplated hereby.

9. Relief from the Automatic Stay. As a material inducement to the Agent and the
Lenders to enter into this Amendment No. 8, the Borrower hereby stipulates and
agrees that the Agent and the Lenders shall be entitled to relief from the
automatic stay imposed by 11 U.S.C. § 362 or any similar stay or suspension of
remedies under any other federal or state law in the event the Borrower becomes
subject to a bankruptcy or other insolvency proceeding, to allow the Agent and
the Lenders to exercise their rights and remedies under the Loan Documents.

Signature Page Follows

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 8 as of the
date first set: forth above.

 

ANCHOR BANCORP WISCONSIN INC. BY:  

 

  Name:   Title: U.S. BANK NATIONAL ASSOCIATION, as the Agent and a Lender BY:  

 

  Name:   Title: ASSOCIATED. BANK, NATIONAL ASSOCIATION BY:  

 

Name:     Title: BANK OF AMERICA, N.A. BY:  

 

  Name:   Title: